Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered April 17, 2003, convicting defendant upon her plea of guilty of the crime of attempted assault in the first degree.
Pursuant to a negotiated plea agreement which included the waiver of her right to appeal, defendant pleaded guilty to the crime of attempted assault in the first degree and was sentenced as a second felony offender to a prison term of eight years, followed by five years of postrelease supervision. Defendant appeals, contending that the sentence imposed was harsh and excessive particularly in light of her mental health and substance abuse history. Given her knowing, voluntary and intelligent waiver of the right to appeal, her challenge to the severity of the sentence imposed will not lie reviewed (see People v Clow, 10 AD3d 803 [2004]; see also People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Seaberg, 74 NY2d 1, 9-11 [1989]; People v McDonald, 295 AD2d 756, 757 [2002], lv denied 98 NY2d 711 [2002]).
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.